Citation Nr: 1740249	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  02-20 800	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California
 
 
THE ISSUES
 
1.  Entitlement to service connection for a lumbar disorder.
 
2.  Entitlement to service connection for renal cell carcinoma.  
 
3.  Entitlement to service connection for skin disease.
 
4.  Entitlement to service connection for diabetes mellitus.  
 
5.  Entitlement to service connection for a disorder manifested by memory loss.  
 
6.  Entitlement to VA compensation pursuant to 38 U.S.C.A. § 1151 for residuals of an incisional hernia resulting from a nephrectomy performed at a VA Medical Center in October 1994.
 
7.  Entitlement to an effective date prior to November 13, 2007 for a 30 percent rating for allergic rhinitis.
 
8.  Entitlement to an effective date prior to November 13, 2007 for a total rating due to unemployability caused by service-connected disability.  
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESS AT HEARING ON APPEAL
 
The appellant
 
 
ATTORNEY FOR THE BOARD
 
Harold A. Beach, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from November 1966 to September 1969.  
 
This case has been before the Board of Veterans' Appeals (Board) on many occasions, the last time in July 2015.  Each time, it was remanded for further development.  Following the requested development, the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California confirmed and continued its denials of entitlement to service connection for a lumbar disorder, renal cell carcinoma, skin disease, diabetes mellitus, and a disorder manifested by memory loss.  The RO also continued to deny entitlement to compensation pursuant to 38 U.S.C.A. § 1151; and entitlement to effective dates earlier than November 13, 2007 for a 30 percent rating for allergic rhinitis and a total rating due to unemployability caused by service-connected disabilities.  Thereafter, the case was returned to the Board for further appellate action.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).
 
The issues of entitlement to service connection for renal cell carcinoma, entitlement to VA compensation for an incisional hernia pursuant to 38 U.S.C.A. § 1151, and entitlement to a total disability evaluation based on individual unemployability are addressed in the REMAND portion of the decision below.
 
 
FINDINGS OF FACT
 
1.  A lumbar disorder, diagnosed primarily as degenerative disc disease, was first manifested many years after the Veteran's separation from active duty, and the preponderance of the evidence is against a finding that it is in any way related to service or to a disability for which service connection has already been established.
 
2.  Skin disease, diagnosed primarily as dermatitis, was first manifested many years after the Veteran's separation from active duty, and the preponderance of the evidence is against a finding that it is the result of service, including his claimed exposure to ionizing radiation in service.  .
 
3.  Diabetes mellitus was first manifested many years after the Veteran's separation from active duty, and the preponderance of the evidence is against a finding that it is related to his claimed Agent Orange exposure in service.
 
4.  The presence of a disorder manifested by memory loss has not been established.  
 
5.  Effective May 10, 2004, the Veteran's allergic rhinitis was manifested by severe symptoms including a questionable polyp on the right.
 
 


CONCLUSIONS OF LAW
 
1.  A lumbar disorder is not the result of disease or injury incurred in or aggravated by service, nor may lumbar arthritis be presumed to have been so incurred, and a lumbar disorder is not caused or aggravated by a service connected disorder.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2016).  
 
2.  A skin disorder is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.303.  
 
3.  Diabetes mellitus is not the result of disease or injury incurred in or aggravated by service, and it may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309.  
 
4.  A disorder manifested by memory loss is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.303.  
 
5.  The criteria have been met for an effective date of May 10, 2004 for a 30 percent rating for allergic rhinitis.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2016).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
VA has a duty to notify the claimant of the information and evidence necessary to substantiate a claim for VA benefits and to assist claimants in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that the VA has met that duty with respect to the issues of service connection for a lumbar disorder, skin disease, diabetes mellitus, and a disorder manifested by memory loss, as well as the claim of entitlement to an earlier effective date for a 30 percent rating for allergic rhinitis.  
 
In March 2004, September 2007, and August 2016 VA appropriately notified the Veteran of the information and evidence needed to substantiate and complete his claims.  VA then obtained identified and available evidence, conducted examinations, and provided the Veteran a hearing before the Board.  There is no evidence of any VA error in notifying or assisting the Veteran in the development of his claims; and therefore, the Board will proceed to the merits of the appeal.  
 
Service Connection
 
The Veteran contends that his lumbar disability, skin disease, diabetes mellitus, and disorder manifested by memory loss are, primarily, the result of incidents in service.  Therefore, he maintains that service connection is warranted.  However, after carefully considering those claims in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against those claims.  
 
The Veteran is competent to report his symptoms and what he experienced during and since his separation from service.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, there is no evidence to suggest that he is competent by training or experience to diagnose the etiology of any diagnosed lumbar disorder, skin disorder, diabetes mellitus, and/or any disorder manifested by a memory loss.  The question of an etiologic relationship between any claimed disorders and service or a service-connected disability, involves a medical issue.  Thus, the question of etiology may not be competently addressed by lay evidence.  Davidson v. Shinseki, 581 F.3d 1313 (2009).  Not only is the presence of the claimed lumbar disability, skin disease, diabetes mellitus, and disorder manifested by memory loss uncorroborated by the contemporaneously prepared service treatment records; the claimed relationship to service is contradicted by more contemporaneous and probative evidence of record.  Curry v. Brown, 7 Vet. App. 59 (1994).  
 
Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 
 
For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303.
 
Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 
 
In addition, service connection may be granted for any disease that is initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Id.  

Arthritis and diabetes mellitus may be presumed to have been incurred inservice if the disorder was compensably disabling within a year of a veteran's separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.
 
The Lumbar Spine 
 
The Veteran's November 1966 service entrance examination is negative for any complaints or clinical findings of a back disorder of any kind.  In September 1967, he sustained a mild back sprain.  However he served the remaining two years of active duty without any further reports of back problems; and at his July 1969 medical board, his spine was found to be normal.  
 
A chronic, identifiable back disability was not manifested for many years after service.  During VA treatment in August 1999, the Veteran reported lower middle back pain, and in January 2001, the Veteran complained that pain radiated down his left leg.  X-rays of the lumbosacral spine revealed minimal anterolisthesis at L4 which corrected with extension; bilateral facet arthropathy at L5-S1; and no evidence of acute osseous injury or definite lytic lesions.  

In January 2003, an MRI confirmed the presence of mild degenerative disc disease at L5 with mild posterior disc bulging.  

Despite those diagnoses, however, the normal medical findings at the time of the Veteran's separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In addition,  there is no competent evidence of record showing a nexus between any back disability and any incident in service.  
 
Absent evidence of a chronic, identifiable back disability for many years after service, absent evidence of compensably disabling spinal arthritis within a year of the claimant's separation from active duty, and absent competent evidence linking a back disorder to service the Veteran does not meet the criteria for service connection for lumbar disability on a direct or presumptive basis.  Accordingly, service connection is not warranted.  
 
The primary thrust of the Veteran's contentions is that his low back disability is due to his service-connected emphysema with inactive pulmonary tuberculosis and restrictive abnormality and asthma.  He suggests that his use of steroids for those disorders have caused his obesity, which, in turn, has caused severe stress on his back and led to his current back disability.  Therefore, he also maintains that service connection for back disability is warranted on a secondary basis.  As above, however, the Board finds the preponderance of the competent evidence of record against that claim.  
 
Service connection may be granted when the evidence shows that a particular disability is proximately due to or the result of a disability for which service connection has already been established.  38 C.F.R. § 3.310.  In addition, any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  Id.  

When he left service in 1969, the Veteran weighed 172 pounds.  At the time of a 1984 VA examination, he weighed 207 pounds.  During VA treatment in July 1998 and February and March 1999, the Veteran was administered steroid injections for disorders of his thumb and fingers.  He weighed 255 pounds.  It was noted that he had asthma but had not been taking chronic steroids for that disorder.  
 
VA treatment records dated from September 1997 through April 2017, show that the Veteran has been using inhaled steroids for the treatment of his service-connected respiratory disability.  
 
In January 2003, it was noted that the Veteran needed general conditioning program for weight loss and to improve his lower back pain.
 
In January 2006, after reviewing the Veteran's records, C. N. B., M.D., opined that the appellant had early degenerative arthritis in his lumbar spine due to excessive forces caused by the appellant's weight gain.  Dr. B. cited a VA physician and VA physician's assistant who stated that the weight gain occurred during a time when emphysema with inactive tuberculosis and restrictive abnormality and asthma were being actively treated with heavy doses of steroids.  Dr. B. noted that steroids were well known to cause excessive weight gain [ref. Micromedex] and opined that the degenerative disease of the spine was, therefore, likely secondary to his service-connected lung abnormalities.  However, Dr. B. has not cited which steroids were taken by the Veteran, when they were taken, or the period of time during which they were taken.  
 
During a December 2006 VA examination, the Veteran weighed 272 pounds.  It was noted that in September 2006, he had been prescribed prednisone for five days to treat sinusitis.  
 
In March 2007, the VA Pulmonology Service prescribed prednisone for five days to treat the Veteran's sinusitis.  
 
In May and September 2007, two different VA physicians noted that the Veteran had been followed for his service connected respiratory disorder and that it required treatment with multiple medications including nasal steroids.  
 
In November 2007, the Veteran was examined by VA.  The examiner noted that the Veteran took inhaled steroids for his service-connected emphysema with inactive pulmonary tuberculosis and restrictive abnormality and asthma (hereinafter service-connected respiratory disorder).  The examiner acknowledged that steroids could be associated with obesity but that such an association was generally related to steroids other than those administered by inhalation.  The competent evidence of record does not suggest otherwise.  Moreover, the VA examiner found no other manifestations that one would expect to find with oral therapy steroid use such as typical truncal obesity, drug induced adrenal cortical insufficiency, osteoporosis, cataracts, peptic ulcer disease, and/or avascular necrosis of the joints.  Again, the competent evidence of record does not suggest otherwise.  The examiner noted that for the Veteran to be believed that he had taken non-inhaled steroids, he would have had to have had very active tuberculosis.  The VA examiner noted, however, that radiographic studies did not support such a finding.  In addition, the evidence suggested that the Veteran's obesity was due, in part, to a high level of food intake.  Indeed, in March 2008, a VA registered dietician found that the Veteran's obesity was related to excess energy intake as evidenced by a body mass index of 37.5, the overconsumption of high fat and/or caloric dense food or beverage, and uncertainty regarding nutrition-related recommendations.  
 
In light of the foregoing discussion, the Board concludes that the preponderance of the evidence is against finding an association between the Veteran's service-connected respiratory disabilities, to include the use of steroids to treat the disorder, and his current back disability.  The Veteran does not meet the criteria for secondary service connection; and, therefore, service-connection is not warranted on that basis.  
 
In arriving at these decisions, the Board has considered the November 2007 opinion from C. N. B., M.D.  Dr. B. reiterated that the Veteran had early degenerative arthritis in his lumbar spine due to excessive forces caused by the Veteran's weight gain.  Dr. B. found the November 2007 VA examination deficient, in part, because it did not provide a medical textbook reference that obesity is associated with advanced degenerative disc disease.  In this regard, the November 2007 VA examiner did acknowledge the potential relationship between non-inhalational steroids and obesity.  However, he noted that the Veteran had primarily used inhalational steroids to treat his service-connected respiratory disorder.  The Veteran's treatment records support that position.  Indeed, the record shows a very occasional use of non-inhalational steroids, initially for joint problems in his hands and more recently for his nonservice-connected sinusitis.  Because the preponderance of the evidence is against a finding that the Veteran's obesity was not related to medication for a service-connected disability, the VA examiner did not need to reach the question of whether obesity was related to the Veteran's degenerative disc disease.  
 
Finally, it bears noting that VA's General Counsel in a binding precedent opinion held that obesity per se is not a disease or injury for purposes of 38 U.S.C.A. § 1110 and therefore may not be service connected on a direct basis.  In a similar vein VA General Counsel held that obesity is not a "disability" for the purposes of secondary service connection under 38 C.F.R. § 3.310.  VAOPGCPREC 01-2017 (January 6, 2017).  Hence, even if the claimant's steroid use caused his obesity, obesity cannot be service connected, and in turn the Veteran's theory of entitlement to service connection for a lumbar disorder must be denied. 



Skin Disease and Memory Loss 
 
The Veteran does not contend, and the evidence does not show that he had skin disease or a disability manifested by memory loss in service.  The evidence shows that a skin disorder, diagnosed primarily as dermatitis, was manifested no earlier than 1999 and is unrelated to service.  A chronic, identifiable disability manifested by memory loss has not been demonstrated.  
 
Absent a current, identifiable disorder manifested by memory loss, service connection is not warranted on any basis.  
 
The Veteran contends that his skin disorder is primarily the result of exposure to radiation during the performance of his duties as a combat missile system repairman.  However, after reviewing the record the Board finds the preponderance of the evidence against that claim.  
 
Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated in one of three ways.  Davis v. Brown, 10 Vet. App. 209 (1997).  First, there are certain types of cancer that are presumptively service connected specific to radiation-exposed veterans. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.309.  Second, a "radiogenic disease" may be service connected pursuant to 38 C.F.R. § 3.311.  Third, service connection may be granted under 38 C.F.R. § 3.303 (d) when it is established that a disease diagnosed after discharge from service was otherwise incurred during active service, including as a result of exposure to radiation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 
 
Radiation risk activity consists of onsite participation in a test(s) involving the atmospheric detonation of a nuclear device; or participation in World War II in or around Hiroshima or Nagasaki Japan for the period from August 6, 1945, through July 1, 1946; or participation before February 1, 1992, on the grounds of a gaseous diffusion plant located in Paducah, Kentucky, Portsmouth, Ohio, or the K25 area in  Oak Ridge, Tennessee; or served before January 1, 1974, on Amchitka Island, Alaska during underground nuclear tests .  38 C.F.R. § 3.309.  However, the evidence is negative for any findings that the Veteran participated in any of those events.  Thus, he did not participate in radiation risk activity and does not meet the criteria for service connection under 38 C.F.R. § 3.309.  
 
If the Veteran did not participate in radiation risk activity, but develops a radiogenic disease which he contends is the result of exposure to radiation in service, additional development will be conducted to determine the size and nature of the radiation dose.  If it is determined that the Veteran was 1) exposed to ionizing radiation in service; and 2) developed a radiogenic disease; and 3) such disease became manifest within a specified time period, the case will be referred to the VA Undersecretary for Benefits for further consideration.  The Veteran must meet all three criteria in order to obtain service connection.  38 C.F.R. § 3.311.  
 
In this case, skin disease, diagnosed primarily as dermatitis, is not a radiogenic disease.  Id.  Accordingly, he does not does meet all three criteria to have the claim considered for further development.  Therefore, service connection for skin disease is not warranted on the basis of radiation exposure.  
 
Diabetes Mellitus 
 
The Veteran does not contend, and the evidence does not show, that he had diabetes mellitus at any time in service.  Rather, the evidence shows that diabetes was first manifested no earlier than 2004, many years after the Veteran's separation from active duty.  While there is no competent evidence of a nexus to service, he maintains that his diabetes is the result of his exposure to Agent Orange in service.  However, after reviewing the record, the Board finds the preponderance of the evidence against that claim
 
For certain disabilities, such as diabetes mellitus, service connection may be presumed to be the result of in-service exposure to herbicides, such as Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  Such disability must have been manifested to a degree of at least 10 percent any time after the exposure.  Id.  
 
Veterans who served in the Republic of Vietnam during the Vietnam War are presumed to have been exposed to Agent Orange 38 C.F.R. § 3.307(a)(6)(iii) (2015).  Veterans who were otherwise exposed to such herbicides may also take advantage of those presumptive health effects.  However, unlike Vietnam veterans, they are required to prove that they were, in fact, exposed to herbicides during their military service.  That is, they do not have the benefit of a presumption of exposure as do Vietnam veterans. 
 
A review of the Veteran's separation document and his service personnel records shows that he did not serve in the Republic of Vietnam.  Moreover, there is no competent evidence that he was ever exposed Agent Orange at any time in service.  
 
Absent competent evidence of exposure to Agent Orange in service, the Veteran does not meet the criteria for service connection on that basis.  Accordingly, service connection for diabetes mellitus is not warranted.  
 
In arriving at the foregoing decisions, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves a claim.  In this case, the preponderance of the evidence is against the foregoing claims. Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(West 2014) ; 38 C.F.R. § 3.102 (2016). 
 
Earlier Effective Date 

The Veteran seeks entitlement to an effective date prior to November 13, 2007 for a 30 percent rating for his allergic rhinitis.  
 
Generally, the effective date of an award of increased compensation for service-connected disability shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.    There is an exception in that the effective date may the earliest date as of which it is ascertainable that an increase in disability has occurred, provided that the application therefor is received within one year from such date.  Id.
 
A specific claim in the form prescribed by the VA must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2016).
 
Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  38 C.F.R. § 3.155 (2016).
 
Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 

A 30 percent rating is warranted for allergic rhinitis when associated polyps are present.  38 C.F.R. § 4.97, Diagnostic Code 6522 (2016).  
 
The current 30 percent rating for allergic rhinitis is based on a finding of polyps during the Veteran's VA examination on November 13, 2007.  The salient question, then, is whether there was earlier evidence of polyps.  
 
During treatment at the VA Allergy Clinic on May 10, 2004 and December 15, 2004, the Veteran stated that his rhinorrhea was awful.  He reported severe symptoms refractory to his current medications and stated that he had a difficult time sleeping because of his nasal symptoms.  On examination, his nasal turbinates were erythematous and swollen, and there was a questionable polyp on the right.  The examiner concluded that the Veteran's allergic and vasomotor rhinitis were poorly controlled.
 
In April 2007, a nasal CT was negative for any evidence of polyps.  
 
In May 2007, a VA pulmonologist reported that he had been treating the Veteran at the Allergy and Immunology Clinic for over a decade.  It was noted that the Veteran's chronic rhinitis had been difficult to control and likely was multifactorial.  The VA physician further noted that the Veteran required frequent antibiotic therapy despite maximal mucolytic, antihistamine, decongestant and nasal steroid use.  
 
In September 2007, a VA immunologist at the Allergy and Immunology Clinic noted that the Veteran was on multiple medications including pills, inhalers and nebulized treatments.  The physician reported that the inhalers were used multiple times throughout the day and also for rescue.  It was also noted that the Veteran's nebulized treatments were used nightly and also for symptoms that are severe and not responsive to the rescue inhalers.
 
During a VA examination on November 13, 2007, the Veteran had a nasal pseudo polyp formation, greater on the right than the left.  
 
In light of the foregoing evidence, the Board finds that the Veteran met the criteria for a 30 percent rating for allergic rhinitis as far back as May 10, 2004.  At that time and in December 2014, he had questionable polyp on the right, and in 2007 his longtime treating physicians at the VA Allergy and Immunology Clinic characterized his rhinitis as intractable and severe.  Although the polyp was not shown on the Veteran's April 2007 CT scan, it was noted during the VA examination on November 13, 2007.  
 
On balance, such findings strongly suggest that the effective date for the 30 percent rating for allergic rhinitis should revert to May 10, 2004.  At the very least, there is an approximate balance of evidence both for and against the claim that his respiratory disability increased in severity on that date.  Under such circumstances, reasonable doubt is resolved in favor of the Veteran, and the claim will be decided on that basis.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  To that extent, the appeal is granted.  
 
ORDER
 
Entitlement to service connection for a lumbar disorder is denied.

Entitlement to service connection for skin disease is denied.
 
Entitlement to service connection for diabetes mellitus is denied.  
 
Entitlement to service connection for a disorder manifested by memory loss is denied.  
 
Entitlement to an effective date of May 10, 2004 for a 30 percent rating for allergic rhinitis is granted subject to the laws and regulations governing the award of monetary benefits.
 
 
REMAND
 
The Veteran contends that renal cell carcinoma is the result of his exposure to ionizing radiation in service.  He states that he sustained such exposure while working as a combat missile system repairman at the Redstone Arsenal in Huntsville, Alabama, at Fort Knox, Kentucky, and in Hanau, Germany.  
 
Renal cell carcinoma is a radiogenic disease, which, in the Veteran's case, was first manifested more than five years after his separation from service.  Accordingly, an assessment must be made as to the size and nature of any radiation dose or doses.  38 C.F.R. § 3.311(a).  Such development was directed by the Board in its July 2012 and July 2015 remands.  To date, that development has not been accomplished.  Such a deficiency represents less-than-full compliance with instructions in the Board's remand and must be remedied.  Stegall v. West, 11 Vet. App. 268 (1998).  
 
The claim for VA compensation pursuant to 38 U.S.C.A. § 1151 for an incisional hernia resulting from a nephrectomy and the claim for an earlier effective date for a total disability evaluation based on individual unemployability are inextricably intertwined with the issue of service connection for renal cell carcinoma and will be held in abeyance pending the indicated development.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  
 
In light of the foregoing, the case is remanded to the agency of original jurisdiction for the following action:
 
1.  Develop the Veteran's claim of entitlement to service connection for renal cell carcinoma due to his claimed exposure to ionizing radiation pursuant to the directives of 38 C.F.R. § 3.311 (2016).  Such development must include, but is not limited to, a request for any available records concerning the Veteran's alleged exposure to radiation, to include any record of Occupational Exposure to Ionizing Radiation (DD Form 1141), service medical records, and other records which may contain information pertaining to the dose of any ionizing radiation the appellant was exposed to  service.  All such records must be forwarded to the VA Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii) (2016).  Then, if indicated, refer the case to the VA Under Secretary for Benefits for further consideration.  38 C.F.R. § 3.311(b) (2016).
 
2.  Thereafter, undertake any other indicated development. Then readjudicate the issue of entitlement to service connection for renal cell carcinoma.  Then readjudicate the issues of entitlement to VA compensation for an incisional hernia and entitlement to an earlier effective date for a total disability evaluation based on individual unemployability.
 
If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a supplemental statement of the case and afforded an opportunity to respond. Thereafter, if in order, the case should be returned to the Board for further appellate action. 
 
By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 
 
The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 
 
Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  As with all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


